437 F.2d 113
Leonard WILSON, Plaintiff-Appellee,v.UNITED STATES of America, Defendant-Appellant.
No. 30424 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
January 15, 1971.

Appeal from the United States District Court for the Southern District of Florida; Emett C. Choate, District Judge.
Robert W. Rust, U. S. Atty., Robert Silverstein, Asst. U. S. Atty., Fowler, White, Humkey, Burnett, Hurley & Banick, Miami, Fla., for defendant-appellant; Frank J. Marston, Miami, Fla., of counsel.
Arthur Roth, Miami, Fla., S. Eldridge Sampliner, Cleveland, Ohio, for plaintiff-appellee.
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5th Cir., 1970, 431 F.2d 409, Part I


1
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966